Citation Nr: 1805683	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  13-10 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney at Law


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


	INTRODUCTION	

The Veteran served on active duty from September 1968 to September 1970 in the United States Army.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2015, the Board remanded this case in order to allow the Veteran to be scheduled for a hearing.  Approximately two weeks later, the Veteran and his attorney submitted a letter withdrawing the Veteran's hearing request.

In February 2017 the Veteran died.  Subsequently, the Veteran's son was approved as a substitute party.  The case is now properly before the Board.

In January 2018, the Board granted the Appellant's motion for an extension of time.  In January 2018, the Appellant through his representative submitted a brief and asked that the Board to proceed and address the case.  In light of the request, the Board has proceeded without waiting the additional time allotted by the extension.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds a remand is necessary to ensure that there is a complete record upon which to decide the Appellant's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Review of the record reveals the Veteran was found disabled by Social Security Administration (SSA) as of December 1, 1996.  The primary, and only, diagnosis that led to this finding by SSA was posttraumatic stress disorder.  See April 16, 1998 Disability Determination and Transmittal.  An SSA examiner found the Veteran's PTSD led to marked difficulties in the Veteran maintaining social functioning and to repeated episodes of deterioration or decompensation in work or work-like settings.  See April 16, 1998 Psychiatric Review Technique.

VA last received records from SSA in 2006, and has not since sought an update of SSA's records.  After SSA finds a claimant is disabled, it must evaluate a claimant's impairments from time to time to determine if the claimant is still eligible for disability cash benefits.  See 20 C.F.R. § 404.1589.  The frequency of these reviews vary from six months to seven years and require claimants to provide updated medical records and possibly submit to a medical examination by an SSA consultative examiner.  See 20 C.F.R. §§ 404.1590(d) (frequency) and 404.1593 (medical records and examination).  After obtaining such records and possible examination, SSA issues a Cessation or Continuance of Disability or Blindness Determination and Transmittal, which is subject to appeal to an Administrative Law Judge.  See 20 C.F.R. §§ 404.1597 and 404.1597a.

In light of this, the record appears to be incomplete and such evidence may support the Appellant's claim.  Furthermore, the Board acknowledges that these records are with a Federal facility and that VA has an increased obligation in regard to obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).

Similarly, the most recent VA treatment records in the claim file are from eight months prior to the Veteran's death and likewise need to be updated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment since June 2016.

2.  Contact the Social Security Administration and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the Veteran.  Records obtained, and not already of record, should be associated with the claim file.  All efforts to obtain the records should be associated with the claim file.

3.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record, including a previously unconsidered June 2014 private psychological examination report.  If any of the benefits sought on appeal remain denied, the Appellant and his representative should be furnished with a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







